        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 1 of 66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

        v.

 CLAUDIUS ENGLISH,                             18 Cr. 492 (PGG)
     a/k/a “Jay Barnes,”
     a/k/a “Brent English,”

                        Defendant.



             THE GOVERNMENT’S PROPOSED REQUESTS TO CHARGE




                                               GEOFFREY S. BERMAN
                                               United States Attorney
                                               Southern District of New York
                                               One Saint Andrew’s Plaza
                                               New York, New York 10007




Michael Krouse
Ni Qian
Assistant United States Attorneys
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 2 of 66



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

         v.

 CLAUDIUS ENGLISH,                                            18 Cr. 492 (PGG)
     a/k/a “Jay Barnes,”
     a/k/a “Brent English,”

                          Defendant.



                 THE GOVERNMENT’S PROPOSED REQUESTS TO CHARGE

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the Government

respectfully requests that the Court include the following in its charge to the jury.




                                                  ii
          Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 3 of 66



                                                         Table of Contents

General Requests ........................................................................................................................ 1
The Indictment ............................................................................................................................ 2
Summary of Indictment .............................................................................................................. 3
Multiple Counts .......................................................................................................................... 4
Count One: Sex Trafficking Conspiracy – The Statute and Overview ....................................... 5
Count One: Sex Trafficking Conspiracy – The Elements .......................................................... 6
Count One: Sex Trafficking Conspiracy – First Element (Existence of the Conspiracy) .......... 7
Count One: Sex Trafficking Conspiracy – Second Element (Membership in the Conspiracy) 11
Count One: Sex Trafficking Conspiracy – Second Element (“Willfully,” and “Knowingly”
Defined) .....................................................................................Error! Bookmark not defined.
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – The Statute ..................... 13
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – The Elements ................. 14
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – First Element (Prohibited
Acts) .......................................................................................................................................... 15
Count Five: Sex Trafficking by Force, Fraud, or Coercion – First Element: Unanimity Not
Required .................................................................................................................................... 17
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – Second Element (Age of
the Minor) ................................................................................................................................. 18
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – Second Element
(Alternative Basis for Knowledge of Age) ................................Error! Bookmark not defined.
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – Second Element
(Knowledge Requirement) .........................................................Error! Bookmark not defined.
Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – Third Element (In or
Affecting Interstate Commerce) ............................................................................................... 20
Counts Five, Six, and Seven: Attempted Sex Trafficking of a Minor – The Statute................ 22
Counts Five, Six, and Seven: Attempted Sex Trafficking of a Minor – The Elements ............ 23
Count Nine: Kidnapping – The Statute..................................................................................... 25
Count Nine: Kidnapping – The Elements ................................................................................. 26
Count Nine: Kidnapping – First Element (Prohibited Acts) ..................................................... 27
Count Nine: Kidnapping – Second Element (Purpose of Kidnapping) .................................... 28
Count Nine: Kidnapping – Third Element (Interstate Commerce) ........................................... 29
Count Nine: Kidnapping – Fourth Element (Knowing and Willful Conduct).......................... 30
Count Nine: Kidnapping – Special Interrogatory (Victim Age) ............................................... 31
Count Ten: Brandishing a Firearm – The Statute ..................................................................... 32
Count Ten: Brandishing a Firearm – The Elements ................................................................. 33


                                                                      iii
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 4 of 66



Count Ten: Brandishing a Firearm – First Element (Offense in Count Nine) .......................... 34
Count Ten: Brandishing a Firearm – Second Element (Crime of Violence) ............................ 35
Count Ten: Brandishing a Firearm – Third Element (Prohibited Acts).................................... 36
Count Ten: Brandishing a Firearm – Third Element (Connection to Kidnapping) .................. 38
Count Ten: Brandishing a Firearm – Fourth Element (Knowingly and Unlawfully) ............... 39
Count Ten: Brandishing a Firearm – Special Interrogatory (Brandishing) .............................. 40
Venue ........................................................................................................................................ 41
Time of Offense ........................................................................................................................ 42
Law Enforcement and Government Employee Witnesses........................................................ 43
Formal / Informal Immunity of Government Witnesses........................................................... 44
Expert Testimony ...................................................................................................................... 46
Character Testimony ................................................................................................................. 47
Defendant’s Testimony ............................................................................................................. 48
Defendant’s Right Not to Testify.............................................................................................. 49
False Exculpatory Statements ................................................................................................... 50
Uncalled Witnesses – Equally Available to Both Sides ........................................................... 51
Particular Investigative Techniques Not Required ................................................................... 52
Persons Not on Trial ................................................................................................................. 53
Preparation of Witnesses........................................................................................................... 54
Charts and Summaries – Not Admitted As Evidence ............................................................... 55
Charts and Summaries – Admitted as Evidence ....................................................................... 56
Use of Recordings, Text Messages and E-Mails ...................................................................... 57
Stipulations ............................................................................................................................... 59
Use of Evidence Obtained Pursuant to a Search ....................................................................... 58




                                                                     iv
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 5 of 66



                                       REQUEST NO. 1

                                       General Requests

        The Government respectfully requests that the Court give its usual instructions to the
jury on the following matters:

               a.     Function of Court and Jury

               b.     Jury’s Recollection Governs

               c.     Note-Taking by Jurors

               d.     Burden of Proof and Presumption of Innocence

               e.     Reasonable Doubt

               f.     Government Treated Like Any Other Party

               g.     Motions, Objections, and Questions by the Court

               h.     Indictment Not Evidence

               i.     Duty to Weigh Evidence Without Prejudice

               j.     Direct and Circumstantial Evidence

               k.     Circumstantial Evidence of Knowledge, Willfulness, and Intent

               l.     Inferences

               m.     Statements of Court and Counsel Not Evidence

               n.     Improper Considerations

               o.     Credibility of Witnesses

               p.     Each Count To Be Considered Separately

               q.     Verdict on Each Count Must Be Unanimous

               r.     Sympathy: Oath as Jurors

               s.     Punishment Is Not To Be Considered by the Jury

               t.     Right to See Exhibits and Have Testimony Read During Deliberations
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 6 of 66



                                        REQUEST NO. 2

                                         The Indictment

       The defendant, CLAUDIUS ENGLISH, has been formally charged in what is called an

Indictment, a copy of which will be provided to you. An Indictment is simply an accusation. It

is no more than the means by which a criminal case is started. It is not evidence. It is not proof

of the defendant’s guilt. It creates no presumption, and it permits no inference that the defendant

is guilty. You are to give no weight to the fact that an Indictment has been returned against the

defendant.

       Before you begin your deliberations, you will be provided with a copy of the Indictment.

I will first summarize the offenses charged in the Indictment and then explain in detail the

elements of the charged offenses.




                                                 2
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 7 of 66



                                        REQUEST NO. 3

                                     Summary of Indictment

       The Indictment contains ten counts, or “charges.” Count One of the Indictment charges

the defendant with conspiring with others to engage in sex trafficking of minors in or about

2013, in violation of Title 18, United States Code, Section 1594(c). Counts Two, Three, Four,

and Eight of the Indictment each charge the defendant with sex trafficking a minor girl that the

defendant knew or recklessly disregarded was under 18 years old, and would be caused to

engage in a commercial sex act, in violation of Title 18, United States Code, Section 1591.

Those girls are identified as Minor Victims-1, -2, -3, and -7.

       Counts Five, Six, and Seven of the Indictment each charge the defendant with attempted

sex trafficking of a minor girl that the defendant knew or recklessly disregarded was under 18

years old, and would be caused to engage in a commercial sex act, in violation of Title 18,

United States Code, Section 1591. Those girls are identified as Minor Victims-4, -5, and -6.

       Count Nine of the Indictment charges the defendant with kidnapping Minor Victim-7, in

violation of Title 18, United States Code, Section 1201.

       Count Ten of the Indictment charges the defendant with brandishing a firearm during a

crime of violence—namely, the kidnapping Minor Victim-7—in violation of Title 18, United

States Code, Section 924(c).




                                                 3
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 8 of 66



                                       REQUEST NO. 4

                                        Multiple Counts

       As I just indicated, the Indictment contains a total of ten counts. Each count constitutes a

separate offense or crime. You must consider each count of the Indictment separately, and you

must return a separate verdict on each count in which the defendant is charged. There is one

exception: If you find the defendant not guilty on Count Nine, you must find him not guilty on

Count Ten.

              Adapted from Sand, Modern Federal Jury Instructions, Instr. 3-8,
              see United States v. Sanzo, 673 F.2d 64 (2d Cir. 1982).




                                                4
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 9 of 66



                                         REQUEST NO. 5

            Count One: Sex Trafficking Conspiracy – The Statute and Overview

       Count One charges the defendant with willfully and knowingly participating in a

conspiracy, in or about 2013, to commit sex trafficking, in violation of Section 1594 of Title 18

of the United States Code. Section 1594 provides as follows: “Whoever conspires with another

to violate Section 1591 [is guilty of a crime].”

       The alleged object of the conspiracy was to violate Section 1591 of Title 18 of the United

States Code, which prohibits sex trafficking of minors.

       In Count One, the defendant is accused of having been a member of a conspiracy to commit

sex trafficking of minors. A conspiracy is a kind of criminal partnership—an agreement of two or

more persons to join together to accomplish some unlawful purpose. It is an entirely separate and

different offense from the substantive crime which may be the objective of the conspiracy. Indeed,

you may find the defendant guilty of the crime of conspiracy, even if you find that the substantive

crime which was the object of the conspiracy was never actually committed. Of course, if the

defendant participates in a conspiracy and the crime or crimes which were the object of the

conspiracy were in fact committed, the defendant may be guilty of both the conspiracy and the

substantive crime. The point simply is that the crime or crimes that were the objective of the

conspiracy need not have been actually committed for a conspiracy to exist.

               Adapted from the charge of the Honorable William H. Pauley III in
               United States v. Davis et al., 06 Cr. 911 (WHP) (S.D.N.Y. Apr. 30,
               2010); and the Honorable Leonard B. Sand in United States v.
               Rios, 91 Cr. 914 (LBS) (S.D.N.Y. 1992). See United States v.
               Labat, 905 F.2d 18, 21 (2d Cir. 1990) (“Since the essence of
               conspiracy is the agreement and not the commission of the
               substantive offense that is its objective, the offense of conspiracy
               may be established even if the collaborators do not reach their
               goal.”); Sand, Modern Federal Jury Instructions, Instr. 16-12; see
               also Whitfield v. United States, 543 U.S. 209, 213-14 (2005).



                                                   5
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 10 of 66



                                        REQUEST NO. 6

                  Count One: Sex Trafficking Conspiracy – The Elements

       In order to meet its burden of proving that the defendant is guilty of the sex trafficking

conspiracy charged in Count One of the Indictment, the government must establish beyond a

reasonable doubt each of the following elements:

       First, the charged conspiracy existed. That is, there existed an agreement or

understanding between two or more persons to violate the laws of the United States that make it

a crime to commit sex trafficking of minors; and

       Second, the defendant knowingly and willfully became a member of the conspiracy.

              Adapted from Sand, Modern Federal Jury Instructions, Instr. 16-
              12; see also Whitfield v. United States, 543 U.S. 209, 213-14
              (2005).




                                                 6
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 11 of 66



                                        REQUEST NO. 7

  Count One: Sex Trafficking Conspiracy – First Element (Existence of the Conspiracy)

       The first element which the government must prove beyond a reasonable doubt to

establish the offense of conspiracy is the existence of a conspiracy. What is a conspiracy? As I

mentioned just a few minutes ago, a conspiracy is an agreement, or an understanding, of two or

more persons to accomplish, by concerted action, a criminal or unlawful purpose. In this

instance, the unlawful purpose alleged to have been the object of the conspiracy charged in

Count One was the sex trafficking of minors.

       The essence of the crime of conspiracy is the unlawful agreement between two or more

people to violate the law. The success of the conspiracy, or the actual commission of the

criminal act which is the object of the conspiracy, is not an element of that crime.

       The conspiracy alleged here is the agreement to commit the crime, and it is an entirely

distinct and separate offense from the actual commission of the crime.

       Now, to show a conspiracy, the government is not required to show that two or more

persons sat around a table and entered into a solemn pact, orally or in writing, stating that they

had formed a conspiracy to violate the law and spelling out all the details. Common sense tells

you that when people, in fact, agree to enter into a criminal conspiracy, much is left to an

unexpressed understanding. It is rare that a conspiracy can be proven by direct evidence of an

explicit agreement.

       In order to show that a conspiracy existed, the evidence must show that two or more

persons, in some way or manner, either explicitly or implicitly, agreed to violate the law and to

accomplish an unlawful plan.

       In determining whether there has been an unlawful agreement as alleged in the

Indictment, you may consider the actions of all the alleged co-conspirators that were taken to


                                                 7
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 12 of 66



carry out the apparent criminal purpose. The old adage, “actions speak louder than words,”

applies here. Often, the only evidence that is available with respect to the existence of a

conspiracy is that of actions and statements on the part of the alleged individual co-conspirators.

When taken all together and considered as a whole, however, that conduct may warrant the

inference that a conspiracy existed just as conclusively as more direct proof, such as evidence of

an express agreement.

       So, you must first determine whether or not the proof established beyond a reasonable

doubt the existence of the conspiracy charged in the Indictment. In considering this first

element, you should consider all the evidence that has been admitted with respect to the conduct

and statements of each alleged co-conspirator, and any inferences that may reasonably be drawn

from that conduct and those statements. It is sufficient to establish the existence of the

conspiracy, as I have already said, if, from the proof of all the relevant facts and circumstances,

you find beyond a reasonable doubt that the minds of at least two alleged co-conspirators met so

as to bring about an agreement to accomplish the objectives of the conspiracy charged in the

Indictment.

       The Indictment alleges that the goal of the conspiracy was sex trafficking of minors, in

violation of Section 1591 of Title 18 of the United States Code, which provides in pertinent part:

               Whoever knowingly, (1) in or affecting interstate . . . commerce . .
               . recruits, entices, harbors, transports, provides, obtains, maintains
               by any means a person; or (2) benefits, financially or by receiving
               anything of value, from participation in a venture which has
               engaged in an act described in violation of paragraph (1), knowing,
               or in reckless disregard of the fact . . . that the person has not
               attained the age of 18 years and will be caused to engage in a
               commercial sex act [is guilty of a crime]. 1


1
  The Government notes that the applicable version of Title 18, Section 1591 is the one in effect
at the time of the conspiracy, in 2013. The Indictment currently cites to the 2018 version of Title
18, Section 1591 in Counts Two, Three, Four, and Eight. The defendant, through his counsel,


                                                 8
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 13 of 66




       Thus, the government must prove beyond a reasonable doubt that at least two alleged

conspirators came to an agreement, either spoken or unspoken, to do one or more of the acts I have

just described.

                     Liability for Acts and Declarations of Co-Conspirators

       You will recall that I have admitted into evidence against the defendant the acts and

statements of others because these acts and statements were committed or made by persons who,

the Government charges, were also confederates or co-conspirators of the defendant.

       The reason for allowing this evidence to be received against the defendant has to do in

part with the nature of the crime of conspiracy. As I have said, a conspiracy is often referred to

as a partnership in crime: as in other types of partnerships, when people enter into a conspiracy

to accomplish an unlawful end, each and every member becomes an agent for the other

conspirators in carrying out the conspiracy.

       Therefore, the reasonably foreseeable acts or statements of any member of the

conspiracy, committed in furtherance of the common purpose of the conspiracy, are deemed,

under the law, to be the acts or statements of all of the members, and all of the members are

responsible for such acts or statements.

       If you find, beyond a reasonable doubt, that the defendant was a member of the

conspiracy charged in the Indictment, then any acts done or statements made in furtherance of

the conspiracy by a person also found by you to have been a member of the same conspiracy

may be considered against the defendant. This is so even if such acts were committed or such

statements were made in the defendant’s absence, and without his knowledge.



has consented to the Indictment be presented in a redacted form to the jury such that the statutory
language corresponds with the version of the statute in effect in 2013.


                                                 9
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 14 of 66



       However, before you may consider the acts or statements of a co-conspirator in deciding

the guilt of the defendant, you must first determine that the acts were committed or statements

were made during the existence, and in furtherance, of the unlawful scheme. If the acts were

done or the statements were made by someone whom you do not find to have been a member of

the conspiracy, or if they were not in furtherance of the conspiracy, they may not be considered

by you in deciding whether the defendant is guilty or not guilty.



               Adapted from the charge given by the Honorable Kimba M. Wood
               in United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y.)




                                                10
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 15 of 66



                                         REQUEST NO. 8

       Count One: Sex Trafficking Conspiracy – Second Element (Membership in the
                                      Conspiracy)

       If you conclude that the government has proven beyond a reasonable doubt that the

conspiracy alleged in Count One existed, then you must determine the second question: whether

the defendant knowingly and willfully participated in the conspiracy with knowledge of its

unlawful purposes and in furtherance of its unlawful objectives.

       The government must prove beyond a reasonable doubt that the defendant knowingly and

willfully entered into the conspiracy with a criminal intent—that is, with a purpose to violate the

law—and that he agreed to take part in the conspiracy to promote and cooperate in its unlawful

objectives.

                                  “Willfully” and “Knowingly”

       An act is done “knowingly” and “willfully” if it is done deliberately and purposefully;

that is, a defendant’s acts must have been the product of his conscious objective, rather than the

product of force, mistake, accident, mere negligence, or some other innocent reason.

       Now, knowledge is a matter of inference from the proven facts. For example, you have

before you the evidence of certain acts, messages, and conversations alleged to have taken place

involving the defendant or in his presence. You may consider this evidence in determining

whether the government has proven beyond a reasonable doubt the defendant’s knowledge of the

unlawful purposes of the conspiracy.

       In addition, the duration and extent of the defendant’s participation has no bearing on the

issue of his guilt. He need not have joined the conspiracy at the outset. The defendant may have

joined it for any purpose at any time in its progress, and he will be held responsible for all that

was done before he joined and all that was done during the conspiracy’s existence while he was a



                                                 11
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 16 of 66



member. Each member of a conspiracy may perform separate and distinct acts and may perform

them at different times. Some conspirators may play major roles, while others play minor roles

in the scheme. An equal role is not what the law requires.

       However, I want to caution you that a person’s mere association with a member of the

conspiracy does not make that person a member of the conspiracy, even when that association is

coupled with knowledge that a conspiracy is taking place. A person may know, be friendly with,

or be related to a conspirator, without being a member of the conspiracy. Mere presence at the

scene of a crime, even coupled with knowledge that a crime is taking place, is not sufficient to

support a conviction. In other words, knowledge without agreement and participation is not

sufficient. I also want to caution you that mere knowledge or acquiescence, without participation

in the unlawful plan, is not sufficient. Moreover, the fact that the acts of a defendant, without

knowledge, merely happen to further the purposes or objectives of the conspiracy, does not make

the defendant a member. More is required under the law. What is necessary is that the

defendant must have participated with knowledge of at least some of the purposes or objectives

of the conspiracy and with the intention of aiding in the accomplishment of those unlawful ends.

       In sum, to find the defendant guilty, you must find that the government proved beyond a

reasonable doubt that the defendant had an understanding of the unlawful nature of the conspiracy,

and intentionally engaged, advised, or assisted in the conspiracy for the purpose of furthering an

illegal undertaking. The defendant thereby becomes a knowing and willing participant in the

unlawful agreement—that is to say, he becomes a conspirator.

               Adapted from the charges given in United States v. Ilya Voruch, 08
               Cr. 820 (GBD) and United States v. Edmund Boyle, 08 Cr. 523
               (CM); United States v. Tone Grant, 05 Cr. 1192 (NRB); United
               States v. Angelo Nicosia, 07 Cr. 907 (SAS); United States v. Xiang
               Chen, 02 Cr. 300 (LAK); see also Sand, et al., Modern Federal
               Jury Instructions, Instr. 19-6.



                                                 12
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 17 of 66



                                         REQUEST NO. 9

       Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – The Statute

       Counts Two, Three, Four, and Eight of the Indictment charge that the defendant engaged

in the crime of sex trafficking of a minor under the age of 18, in violation of Title 18, United

States Code, Section 1591, which provides, in pertinent part:

               Whoever knowingly, (1) in or affecting interstate . . . commerce . . .
               recruits, entices, harbors, transports, provides, obtains, maintains by
               any means a person; or (2) benefits, financially or by receiving
               anything of value, from participation in a venture which has engaged
               in an act described in violation of paragraph (1), knowing, or in
               reckless disregard of the fact . . . that the person has not attained the
               age of 18 years and will be caused to engage in a commercial sex
               act [is guilty of a crime].




                                                  13
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 18 of 66



                                        REQUEST NO. 10

     Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – The Elements

       To find the defendant guilty of Counts Two, Three, Four, and Eight, you must find that

the government has proven each of the following elements beyond a reasonable doubt:

       First, the defendant knowingly recruited, enticed, harbored, transported, provided,

obtained, maintained a person by any means;

       Or, in the alternative:

       The defendant knowingly benefitted, financially or by receiving anything of value, from

participating in a venture that recruited, enticed, harbored, transported, provided, obtained or

maintained a person;

       Second, the defendant knew or recklessly disregarded the fact that the victim was under

18 years of age and would be caused to engage in a commercial sex act, OR the defendant had a

reasonable opportunity to observe the minor; and

       Third: The defendant’s acts were in or affecting interstate commerce.

               Adapted from 18 U.S.C. § 1591(a)(1), (a)(2), & (c);
               Sand, Modern Federal Jury Instructions, Instr. 47A-18.




                                                 14
          Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 19 of 66



                                          REQUEST NO. 11

      Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – First Element
                                   (Prohibited Acts)

          The first element of the crime of sex trafficking is that the defendant either: (1)

knowingly recruited, enticed, harbored, transported, provided, obtained, or maintained the victim

by any means; OR (2) knowingly benefitted, financially or by receiving anything of value, from

participating in a venture that recruited, enticed, transported, provided, obtained or maintained a

person.

          Therefore, there are two different ways for the Government to satisfy the first element.

The first is by proving that the defendant himself knowingly engaged in one of the prohibited

trafficking acts; that is, recruiting, enticing, harboring, transporting, providing, obtaining, or

maintaining a person. The second way is by proving that the defendant knowingly took part in a

venture that engaged in one of those trafficking activities and benefitted financially or by

receiving a thing of value, from that venture. The Government does not have to prove that the

defendant violated the statute both ways.

          With respect to your consideration of whether the defendant knowingly engaged in these

acts, I instruct you to use the ordinary, everyday definitions of these terms. “Recruit” means to

seek to enroll. “Entice” means to attract, induce or lure using hope or desire. “Harbor” means

to give or provide shelter to, such as in a house or other place. “Transport” means to take or

convey from one place to another. “Provide” means to furnish, supply or make available.

“Obtain” means to gain possession of or acquire. “Maintain” means to keep in an existing state

or support.

          The second, or alternative, way to prove the first element of sex trafficking is for the

Government to show that there was a venture that engaged in recruiting, enticing, harboring,



                                                    15
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 20 of 66



transporting, providing, obtaining, or maintaining a person, that the defendant knowingly

participated in some way in that venture, and that the defendant knowingly benefitted, financially

or by receiving anything of value, from that venture.

       To benefit, financially or by receiving anything of value, from a venture, the defendant

must receive some form of profit, benefit, value or advantage, no matter how minor, or

intangible from the venture.

       Of course, if you find that the defendant himself recruited, enticed, harbored, transported,

provided, obtained, or maintained, a person, you need not consider whether or not that defendant

benefitted from doing so.

       The government must prove that the defendant acted knowingly in either the prohibited

trafficking activity or in joining in a venture that engaged in a prohibited trafficking activity. An

act is done “knowingly” if it is done deliberately and purposely; that is, the defendant’s actions

must have been him conscious objective rather than a product of a mistake or accident, or mere

negligence or some other innocent reason.

               Smith v. United States, 508 U.S. 223, 228 (1993) (“When a word is
               not defined by statute, we normally construe it in accord with its
               ordinary or natural meaning.”); Webster’s Ninth New Collegiate
               Dictionary (9th ed. 1983) (defining “recruit,” “harbor,”
               “transport,” “provide,” “obtain,” “entice,” “maintain”); 18 U.S.C. §
               1591(e)(5) (defining “venture”); United States v. Williams, 705
               F.2d 603, 623 (2d Cir. 1983) (construing “anything of value”
               language broadly in context of bribery statute); United States v.
               Herrera, 584 F.2d 1137, 1144 (2d Cir. 1978) (defining “harboring”
               for purposes of 8 U.S.C. § 1324).




                                                 16
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 21 of 66



                                        REQUEST NO. 12

     Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – First Element
                       (Unanimity About Means Not Required)

       In deciding whether or not the first element of the sex trafficking statute has been

satisfied, you need not all agree that the Government has proven the element the first way or the

second way. Stated differently, you need not all agree the defendant actually recruited, enticed,

harbored, transported, provided, obtained, or maintained a person, or also all agree that the

defendant participated in a venture that did one of those things and benefitted thereby. You need

only agree that the Government has proven beyond a reasonable doubt that the defendant did one

or the other of those two alternatives that I described for you.

               See United States v. Paris, No. 03:06-CR-64(CFD), 2007 WL
               3124724, at *12 (D. Conn. Oct. 24, 2007) (finding that “[j]urors
               are required to unanimously conclude that the elements of an
               offense are satisfied, but are not required to unanimously agree on
               which means a defendant used to commit a particular element”).
               See also Richardson v. United States, 526 U.S. 813, 817 (1999)
               (finding that “a federal jury need not always decide unanimously
               which of several possible sets of underlying brute facts make up a
               particular element, say, which of several possible means the
               defendant used to commit an element of the crime”); Schad v.
               Arizona, 501 U.S. 624, 631(1991) (same); United States v. Powell,
               2006 WL 1155947, at * 1 (N.D. Ill. April 28, 2006) (grouping of
               two different means of violating 18 U.S.C. § 1591 into a single
               count was not improper given that the jury is “not required to
               unanimously agree by which means a defendant committed a
               crime”) (citing Schad);United States v. Yeaman, 194 F.3d 442,
               453-54 (3d Cir. 1999) (same); United States v. Weller, 238 F.3d
               1215, 1220 (10th Cir. 2001) (distinguishing means from elements);
               United States v. Powell, 226 F.3d 1181, 1195 (10th Cir. 2000)
               (same); United States v. Dean, 969 F.2d 187, 195 (6th Cir. 1992)
               (“The conviction may be upheld upon proof of either of the
               alternative means of committing the offense.”); United States v.
               Hathaway,798 F.2d 902, 913 (6th Cir. 1986) (an “indictment count
               that alleges in the conjunctive a number of means of committing a
               crime can support a conviction if any of the alleged means are
               proved”).




                                                 17
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 22 of 66




                                       REQUEST NO. 13

Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – Second Element (Age of
                                      the Minor)

       The second element of sex trafficking requires the Government to prove beyond a

reasonable doubt that the defendant had a reasonable opportunity to observe the minor OR the

defendant knew or recklessly disregarded the fact that the minor was under 18 years of age and

would be caused to engage in a commercial sex act.

       The term “commercial sex act” means “any sex act, on account of which anything of

value is given to or received by any person.” It is not relevant whether or not any minor victim

was a willing participant in performing commercial sex acts. Consent by the minor is not a

defense to the charges in Counts Two, Three, Four, and Eight of the Indictment.

               Knowledge Requirement

       In considering whether the defendant knew that the victim had not attained the age of 18,

please apply the definition of “knowingly” previously provided to you. Remember, whether a

defendant acted knowingly may be proven by what the defendant said and did and by all the

facts and circumstances surrounding the case, since direct proof of a person’s state of mind is

rarely available.

       In order to prove beyond a reasonable doubt that the defendant “recklessly disregarded”

the fact that the victim was under 18 years of age, the Government must prove that the defendant

deliberately closed his eyes to what would otherwise have been obvious to him. No one can

avoid responsibility for a crime by deliberately ignoring what is obvious. A finding beyond a

reasonable doubt of the intent of the defendant to avoid knowledge or enlightenment would

permit the jury to find that this element has been satisfied. Stated another way, a person’s



                                                18
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 23 of 66



reckless disregard of a particular fact may be shown from a deliberate or intentional ignorance or

deliberate or intentional blindness to the existence of that fact. Guilty knowledge may not,

however, be established by demonstrating that a defendant was merely negligent, foolish, or

mistaken. Additionally, if you find that the defendant actually believed that the victim was at

least 18, he may not be convicted under this theory.

       I further instruct you that the knowledge that a person possesses at any given time may

not ordinarily be proved directly because there is no way of directly scrutinizing the workings of

the human mind. In determining the issue of what a person knew you may consider any

statements made or acts done or omitted by that person and all other facts and circumstances

received in evidence which may aid in your determination of that person's knowledge.

               Alternative Basis for Knowledge of Age

       In addition, the government may prove this element by proving that the defendant had a

reasonable opportunity to observe the person. If you find that the defendant had a reasonable

opportunity to observe the victim, the government need not prove that the defendant knew that

the victim had not attained the age of 18 years, with respect to Counts Two, Three Four, and

Eight. You may find that the defendant had a reasonable opportunity to observe a person if the

defendant had an in-person, face-to-face interaction with the person.

       The government is not required to prove that the defendant knew that his acts were

unlawful.

               Adapted from the charge given by the Honorable Kimba M. Wood
               in United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y.); Sand,
               Modern Federal Jury Instructions, Instr. 47A-20.




                                                19
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 24 of 66



                                        REQUEST NO. 14

 Counts Two, Three, Four, and Eight: Sex Trafficking of a Minor – Third Element (In or
                           Affecting Interstate Commerce)

       To satisfy the third and final element of the crime of sex trafficking of a minor, the

government must prove beyond a reasonable doubt that the defendant’s sex trafficking activities

were in interstate commerce or affected interstate commerce. The government need not prove

both that the activities were in interstate commerce and affected interstate commerce.

       I instruct you that acts and transactions that cross state lines, or which affect the flow of

money in the stream of commerce, to any degree, however minimal, are acts and transactions

affecting interstate commerce.

       It is not necessary for the government to prove that the defendant specifically knew or

intended that the recruiting, enticing, harboring, transporting, providing, maintaining, or

obtaining a person to engage in commercial sex acts would affect interstate commerce; it is only

necessary that the natural consequences of such conduct would affect interstate commerce in

some way, however minimal.

       If you find beyond a reasonable doubt that the recruitment, enticement, harboring,

transportation, providing, maintaining, or obtaining a person for the purpose of engaging in

commercial sex acts was economic in nature and involved interstate commercial activity, s using

hotels, or was economic in nature and otherwise affected the flow of money to any degree,

however minimal, you may find that the interstate commerce requirement of the offense of sex

trafficking of a minor has been satisfied.

       I further instruct you that to find that this element has been proven beyond a reasonable

doubt, it is not necessary for you to find that any interstate travel occurred. Proof of actual travel

is not required.



                                                 20
Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 25 of 66



     18 U.S.C. § 1591; United States v. Angelilli, 660 F.2d 23, 35 (2d
     Cir. 1981) (This requirement “may be satisfied by a showing of a
     very slight effect on interstate commerce. Even a potential or
     subtle effect on commerce will suffice.”); United States v. Holston,
     343 F.3d 83, 91 (2d Cir. 2003) (acts and transactions which are
     economic in nature and affect the flow of money in the stream of
     commerce to any degree, however minimal, “affect” interstate
     commerce); United States v. King, 276 F.3d 109 (2d Cir. 2002)
     (acts and transactions which cross state lines are “in” interstate
     commerce); United States v. Paris, No. 03:06-CR-64(CFD), 2007
     WL 3124724, at *8 (D. Conn. Oct. 24, 2007) (use of cell phones,
     use of hotel rooms and distribution of condoms all affected
     interstate commerce in sex trafficking venture).




                                     21
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 26 of 66



                                       REQUEST NO. 15

     Counts Five, Six, and Seven: Attempted Sex Trafficking of a Minor – The Statute

       Counts Five, Six, and Seven of the Indictment charge that the defendant attempted to

engage in sex trafficking of minors under the age of 14, in violation of Title 18, United States

Code, Section 1594, which provides as follows: “Whoever attempts to violate Section 1591 [is

guilty of a crime].”




                                                22
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 27 of 66



                                       REQUEST NO. 16

    Counts Five, Six, and Seven: Attempted Sex Trafficking of a Minor – The Elements

       In order to find the defendant guilty of Counts Five, Six, and Seven, the Government

must prove beyond a reasonable doubt that: (1) the defendant intended to commit the crime of

sex trafficking, as I have described that crime to you already; and (2) the defendant willfully took

some action that was a substantial step, in an effort to bring about or accomplish the crime.

       Mere intention to commit a specific crime does not amount to an attempt. In order to

convict the defendant of an attempt, you must find beyond a reasonable doubt that he intended to

commit the crime charged, and that he took some action that was a substantial step toward the

commission of that crime.

       In determining whether the defendant’s actions amounted to a substantial step toward the

commission of the crime, you must distinguish between mere preparation on the one hand, and

the actual doing of the criminal deed on the other. Mere preparation, without more, is not an

attempt. On the other hand, some preparations when taken together may amount to an attempt.

The acts of a person who intends to commit a crime will constitute an attempt where the acts

themselves indicate an intent to willfully commit the crime, and the acts are a substantial step in

a course of conduct planned to culminate in the commission of the crime.

       There is no requirement that the attempt be successful or that the defendant actually have

carried out the crime he was trying to commit.

       If you find beyond a reasonable doubt that the defendant attempted to commit the crimes

charged in Counts Five, Six, and Seven, then he is guilty with respect to that Count.

               Adapted from the charge of the Hon. Edgardo Ramos in United
               States v. El Gammal, 15 Cr. 588 (ER) (S.D.N.Y. 2017) (Tr. 1966-
               67); the charge of the Hon. Lewis A. Kaplan in United States v.
               Ghailani, S10 98 Cr. 1023 (LAK) (S.D.N.Y. 2006) (Tr. 2496-97);
               the charges of the Hon. John F. Keenan in United States v. Kassir,


                                                 23
Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 28 of 66



     S2 04 Cr. 356 (JFK) (S.D.N.Y. 2009) (Tr. 2271-72), and United
     States v. Haouari, 00 Cr. 15 (JFK) (S.D.N.Y. 2001) (Tr. 1013-14);
     and Sand, Modern Federal Jury Instructions, Instrs. 10-1, 10-3.




                                    24
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 29 of 66



                                        REQUEST NO. 17

                            Count Nine: Kidnapping – The Statute

       Count Nine of the Indictment charges that the defendant kidnapped a minor under the age

of 18, in violation of Title 18, United States Code, Section 1201, which provides, in part:

          Whoever unlawfully seizes, confines, inveigles, decoys, kidnaps, abducts, or
          carries away and holds for ransom or reward or otherwise any person, except
          in the case of a minor by the parent thereof, when—(1) the person is willfully
          transported in interstate or foreign commerce . . . or the offender . . . uses the
          mail or any means, facility, or instrumentality of interstate or foreign
          commerce in committing or in furtherance of the commission of the offense
          [is guilty of a crime]




                                                 25
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 30 of 66



                                        REQUEST NO. 18

                           Count Nine: Kidnapping – The Elements

       In order to meet its burden of proving that the defendant is guilty of kidnapping as

charged in Count Nine of the Indictment, the government must establish beyond a reasonable

doubt each of the following elements:

       First, the defendant seized, confined, inveigled, decoyed, kidnapped, abducted, or carried

away the victim;

       Second, the defendant held the victim for ransom or reward or for any other reason;

       Third, the victim was transported in interstate or foreign commerce, or the defendant used

the mail or any means, facility, or instrumentality of interstate or foreign commerce in

committing or in furtherance of the commission of the offense; and

       Fourth, the defendant acted unlawfully, knowingly, and willfully.

       Additionally, you must determine whether the victim was under 18 years old at the time

of the kidnapping.

               Adapted from Sand, et al., Modern Federal Jury Instructions,
               Instr. 42-2




                                                26
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 31 of 66



                                       REQUEST NO. 19

                    Count Nine: Kidnapping – First Element (Prohibited Acts)

       The first element that the Government must prove beyond a reasonable doubt is that the

defendant you are considering seized, confined, inveigled, decoyed, kidnapped, abducted, or

carried away the victim.

       To “Kidnap” means to take and carry away a person by force and against his or her will.

       To “Seize,” “confine,” “abduct,” and “carry away” all mean the physical or bodily taking

and carrying away of a person, or the holding or restriction of someone by force or without that

person’s consent.

       To “Inveigle” means to entice, cajole, or tempt a victim, usually through some deceitful

means such as false promises or representations.

       To “Decoy” means to entice or lure a victim by means of some fraud, trick, or

temptation. Inveigling and decoying involve the non-forcible takings of a victim by which a

kidnapper lures or entices the victim into accompanying him.

       To find that the defendant you are considering inveigled or decoyed the hostage into

accompanying him, you must find beyond a reasonable doubt that the defendant you are

considering had the willingness and intent to use physical or psychological force to complete the

kidnapping in the event that his deception failed.

               Adapted from Sand, et al., Modern Federal Jury Instructions,
               Instr. 42-3




                                                27
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 32 of 66



                                       REQUEST NO. 20

            Count Nine: Kidnapping – Second Element (Purpose of Kidnapping)

       The second element that the Government must prove beyond a reasonable doubt is that

defendant you are considering held the victim for some purpose intended to benefit the

defendant. In order to satisfy this element, the Government need not prove that the reason the

defendant you are considering took the victim was for reward or pecuniary gain. It is sufficient

to satisfy this element if the Government proves that at the time the defendant you are

considering took the victim, he did so for some purpose intended to benefit the defendant. For

example, intending to use the victim for sex or for prostitution constitutes benefit for the purpose

of this element.

               See United States v. Graham, 14 Cr 500, 2018 WL 798742, at *5
               (Feb. 7, 2018) (finding that the defendant’s plea allocution that
               after “he seized, confined, kidnaped, abducted, and held the victim
               without her consent, he forced the victim to have sex with him, and
               that he intended to force the victim to engage in ‘tricking’
               (prostitution) for his own financial gain” was sufficient to meet all
               three elements of the crime of kidnapping); Adapted from Leonard
               B. Sand, et al., Modern Federal Jury Instructions, Instr. 42-4 &
               Comment.




                                                 28
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 33 of 66



                                       REQUEST NO. 21

               Count Nine: Kidnapping – Third Element (Interstate Commerce)

       The third element that the Government must prove beyond a reasonable doubt is that the

victim was willfully transported in interstate or foreign commerce, or the defendant used the mail

or any means, facility, or instrumentality of interstate or foreign commerce in committing or in

furtherance of the commission of the offense.

       Interstate commerce simply means movement across a state line.

       Foreign commerce means movement to or from the United States.

       The Government may satisfy this element by proving beyond a reasonable doubt that the

defendant transported the victim in interstate commerce in committing or in furtherance of the

commission of the offense, or that he used the United States mail or any means, facility, or

instrumentality of interstate or foreign commerce in committing or in furtherance of the

commission of the offense. The term “means, facility, or instrumentality of interstate or foreign

commerce” includes the use of the telephone or the Internet in furtherance of the commission of

the offense.

               Adapted from Sand, et al., Modern Federal Jury Instructions,
               Instr. 42-5




                                                29
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 34 of 66



                                       REQUEST NO. 23

        Count Nine: Kidnapping – Fourth Element (Knowing and Willful Conduct)

       The fourth element that the Government must prove beyond a reasonable doubt is that the

defendant acted unlawfully, knowingly and willfully.

       Unlawfully simply means contrary to law.

       An act is done knowingly if done purposely and intentionally, as opposed to mistakenly

or inadvertently.

       An act is done willfully if it is done knowingly and with the intent to do something the

law forbids, or with a bad purpose either to disobey or disregard the law.

       In order to satisfy this element the Government must show that the defendant knew that

the victim was not accompanying him or remaining with him voluntarily but rather was forced,

coerced, or tricked to do so.

               Adapted from Sand, et al., Modern Federal Jury Instructions,
               Instr. 42-6




                                                30
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 35 of 66



                                      REQUEST NO. 23

               Count Nine: Kidnapping – Special Interrogatory (Victim Age)

       If you find the Defendant guilty on this count, you must indicate in the space provided on

the verdict form whether you found beyond a reasonable doubt that the victim of the kidnapping

was under the age of 18 at the time. As with all questions on the verdict form, you must

unanimously agree on this fact.




                                               31
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 36 of 66



                                       REQUEST NO. 24

                      Count Ten: Brandishing a Firearm – The Statute

       Count Ten of the Indictment charges that the defendant violated Title 18, United States

Code, Section 924, by using, carrying, possessing, and brandishing a firearm in connection with

the kidnapping charged in Count Nine. Section 924 states, in relevant part, that:

          any person who, during and in relation to any crime of violence . . . for which
          the person may be prosecuted in a court of the United States, uses or carries
          a firearm, or who, in furtherance of any such crime, possesses a firearm [is
          guilty of a crime].




                                                32
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 37 of 66



                                        REQUEST NO. 25

                     Count Ten: Brandishing a Firearm – The Elements

       In order to meet its burden of proving that the defendant is guilty of the firearms offense

charged in Count Ten of the Indictment, the government must establish beyond a reasonable

doubt each of the following elements:

       First, the defendant committed the offense charged in Count Nine.

       Second, the kidnapping charged in Count Nine is a crime of violence.

       Third, the defendant knowingly used and carried a firearm during and in relation to the

commission of the offense in Count Nine, or knowingly possessed a firearm in furtherance of the

kidnapping charged in Count Nine.

       Fourth, the defendant acted knowingly and unlawfully.

              Adapted from Sand, et al., Modern Federal Jury Instructions,
              Instr. 42-6




                                                33
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 38 of 66



                                       REQUEST NO. 26

 Count Ten: Use, Carrying or Possession of a Firearm – First Element (Offense in Count
                                        Nine)

       As noted, Count Ten charges that the defendant knowingly used, carried, possessed, and

brandished a firearm in connection with the kidnapping charged in Count Nine of the Indictment.

This means that if you find that the defendant is not guilty of the kidnapping in Count Nine, then

you cannot consider Count Ten. But if you find the defendant guilty of Count Nine, then you

must consider Count Ten.

               Adapted from Sand, et al., Modern Federal Jury Instructions,
               Instr. 35-88




                                                34
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 39 of 66



                                        REQUEST NO. 27

    Count Ten: Use, Carrying, or Possession of a Firearm – Second Element (Crime of
                                       Violence)

       The next element that the Government must prove is that the offense charged in Count

Nine is a crime of violence prosecutable in a court of the United States. A “crime of violence” is

an offense that by its nature involved a substantial risk that physical force against the person or

property of another might be used in the course of committing the offense. “Physical force”

means force capable of causing physical pain or injury to a person or injury to property.

               Adapted from the charge given by the Honorable Richard J. Sullivan
               in United States v. Akayed Ullah, 18 Cr. 16 (RJS) (S.D.N.Y.)




                                                 35
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 40 of 66



                                         REQUEST NO. 28

  Count Ten: Use, Carrying or Posession of a Firearm – Third Element (Prohibited Acts)

       The third element the Government must prove beyond a reasonable doubt is that on or

about November 16, 2013, the defendant used or carried or possessed a firearm.

       A “firearm” under this statute means “any weapon . . . which will or is designed to or

may readily be converted to expel a projectile by the action of an explosive.” Common sense

tells you that a gun meets the statutory definition of a firearm. It does not matter whether the gun

was loaded or operable at the time of the crime.

       “Use” of a firearm means an active employment of the firearm by the Defendant. This

does not mean that the Defendant must actually fire or attempt to fire the weapon, although those

would obviously constitute use of the weapon. Brandishing, displaying, or even referring to the

weapon so that others present know that the Defendant has the firearm available if needed all

constitute use of the firearm. But the mere possession of a firearm at or near the site of the crime

without active employment as I just described it is not sufficient to constitute use of the firearm.

       “Carrying” a firearm is different from “using” it. While “use” requires active

employment of a firearm, “carrying” does not. A person “carries” a firearm when he or she

knowingly holds, moves, conveys, or transports it in some manner on his or her person, in a bag

or other container, or in her vehicle.

       “Possession” of a firearm means that the Defendant either had physical possession of the

firearm on his or her person or that he or she had dominion and control over the place where the

firearm was located and had the power and intention to exercise control over the firearm. Mere

presence in a place where a firearm is located is not enough. A person need not have physical

custody of an object to be in legal possession of it, so long as he or she has the ability to exercise

substantial control over an object and the intent to exercise such control, and the firearm is


                                                  36
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 41 of 66



immediately available to him or her. More than one person can have control over the same

firearm. The law recognizes that possession may be sole or joint.

       Control over an object may be demonstrated by the existence of a relationship between

one person having the power or ability to control the item, and another person who has the actual

physical custody. The person having control “possesses” the firearm because he or she has a

relationship with the person who has actual physical custody of the firearm and because he or she

can direct the movement or transfer or disposition of the firearm. In addition, an individual may

have possession of an item that is not found on his or her person, because that individual has a

relationship to the location where the item is maintained. In this manner, for example, a business

person may legally possess things that are scattered throughout a number of stores or offices or

installations around the country.

       Adapted from Sand, et al., Modern Federal Jury Instructions, Instr. 35-89




                                                37
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 42 of 66



                                       REQUEST NO. 29

  Count Ten: Use, Carrying, or Possession of a Firearm – Third Element (Connection to
                                     Kidnapping)

       The Government also must prove beyond a reasonable doubt that the defendant’s use or

carrying of the firearm was during and in relation to the crime of violence, or his possession of

the firearm was in furtherance of such a crime.

       The phrase “during and in relation to” should be given its ordinary meaning.

       “Possessed a firearm in furtherance of a crime” requires both that the defendant had

possession of the firearm – either physically or because it was within his dominion and control –

and that such possession helped forward, advance, or promote the commission of the crime, or

was an integral part of the crime. The mere possession of the firearm at the scene of the crime is

not sufficient under this definition. The firearm must have played some essential part in

furthering the crime for this element to be satisfied on the basis of the defendant’s possession of

the firearm.

       Adapted from Sand, et al., Modern Federal Jury Instructions, Instr. 35-89




                                                  38
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 43 of 66



                                       REQUEST NO. 30

Count Ten: Use, Carrying, and Possession of a Firearm – Fourth Element (Knowingly and
                                     Unlawfully)

       The fourth element the Government must prove beyond a reasonable doubt for Count Ten

is that the defendant knew that he was carrying or using a firearm during and in relation to the

underlying crime, or knew that he was possessing a firearm in furtherance of the underlying

crime, and that the defendant acted unlawfully and knowingly in doing so. I have already

defined “unlawfully” and “knowingly.”

       To satisfy this element, you must find that the defendant had knowledge that what he was

carrying or using or possessing was a firearm as that term is generally used. The government

must also prove that the defendant knew what he was doing – that he knew that he was carrying

or using a firearm during and in relation to the commission of a crime of violence or possessing a

firearm in furtherance of those crimes. It is not necessary, however, for the government to prove

that the defendant knew that he was violating any particular law.

       Adapted from Sand, et al., Modern Federal Jury Instructions, Instr. 35-89




                                                39
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 44 of 66



                                        REQUEST NO. 31

      Count Ten: Use, Carrying, and Possession of a Firearm – Special Interrogatory
                                     (Brandishing)

       If you find the defendant guilty on this count, you must also indicate in the space

provided on the verdict form whether the government has proven beyond a reasonable doubt that

during the use, carrying, or possession of the firearm, the defendant brandished the firearm.

       To “brandish” a firearm means to display all or part of the firearm, or otherwise make the

presence of the firearm known to another person, in order to intimidate that person, regardless of

whether the firearm is directly visible to that person.

         As with all questions on the verdict form, you must unanimously agree on this fact.

       Adapted from Sand, et al., Modern Federal Jury Instructions, Instr. 35-90




                                                 40
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 45 of 66



                                        REQUEST NO. 32

                                               Venue

       Now, in addition to dealing with the elements of Counts One through Ten, you must also

consider the issue of venue as to each count, namely, whether any act in furtherance of the

unlawful activity occurred within the Southern District of New York. The Southern District of

New York encompasses the following counties: New York County (i.e., Manhattan), the Bronx,

Westchester, Rockland, Putnam, Dutchess, Orange and Sullivan Counties. Accordingly,

anything that occurs in the Bronx, Manhattan, or any of those other counties occurs in the

Southern District of New York.

       It is sufficient to satisfy the venue requirement if any act by anyone in furtherance of the

crimes charged occurred within the Southern District of New York. To satisfy this venue

requirement only, the Government need not meet the burden of proof beyond a reasonable doubt.

It need not meet that standard on the venue requirement and the venue requirement only. The

Government meets its burden of proof if it establishes by a preponderance of the evidence –

simply tips the scale in its favor – that an act in furtherance of the crime occurred within the

Southern District of New York. A preponderance of the evidence means that something is more

likely than not.

               Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
               3-11.; the charge of the Honorable William H. Pauley, III in United
               States v. Rahman, 09 Cr. 442 (WHP) (S.D.N.Y. 2009); the charge
               of the Honorable Michael B. Mukasey in United States v. Salam, 98
               Cr. 208 (MBM) (S.D.N.Y. 1999), Tr. at 439; and the charge of the
               Honorable Charles S. Haight, Jr. in United States v. Rogers, 90 Cr.
               377 (CSH) (S.D.N.Y. 1991). See also United States v. Gonzalez, 922
               F.2d 1044, 1054-55 (2d Cir.) (affirming that venue is governed by a
               preponderance standard).




                                                 41
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 46 of 66



                                       REQUEST NO. 33

                                         Time of Offense

       Each Count of the Indictment alleges an approximate date range or time period. It is

sufficient if you find that the charged conduct that you are considering occurred around the dates

set forth in the Indictment.

       This is also a good opportunity to instruct you that it does not matter if a specific event

or transaction is alleged to have occurred on or about a certain date, and the evidence indicates

that in fact it occurred on another date. The law only requires a substantial similarity between

the dates alleged in the Indictment and the dates established by the testimony and other

evidence.

               Adapted from the charges given in United States v. Alvarado-
               Matriller, 94 Cr. 723 (JGK), and United States v. Martinez, 97 Cr.
               313 (HB).




                                                42
           Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 47 of 66



                                       REQUEST NO. 34

                   Law Enforcement and Government Employee Witnesses

       You have heard testimony from law enforcement officials and employees of the

Government. The fact that a witness may be employed by the Federal Government as a law

enforcement official or employee does not mean that his or her testimony is necessarily

deserving of more or less consideration or greater or lesser weight than that of an ordinary

witness.

       In this context, defense counsel is allowed to try to attack the credibility of such a

witness on the ground that his or her testimony may be colored by a personal or professional

interest in the outcome of the case.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of

the law enforcement or Government employee witness and to give to that testimony the

weight you find it deserves.

                Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
                7-16.




                                                 43
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 48 of 66



                                         REQUEST NO. 35

                     Formal / Informal Immunity of Government Witnesses

                                           [If applicable]

         You have heard the testimony of witnesses who have testified under a grant of immunity

from this Court (formal immunity), or who have been promised by the Government in written

agreements that in consideration for their truthful testimony and cooperation with the

Government, they will not be prosecuted for any crimes which they may have admitted either

here in court or in interviews with the prosecutors (informal immunity). With respect to both

categories of witnesses, what this means is that the testimony of the witness may not be used

against him or her in any criminal case, except a prosecution for perjury, giving a false

statement, or otherwise failing to comply with the immunity order of this court.

         You are instructed that the Government is entitled to call, as a witness, a person who has

been granted immunity by Order of this Court. Similarly, the Government is permitted to enter

into non-prosecution agreements and is entitled to call as witnesses people to whom these

promises have been given. You may convict a defendant on the basis of such a witness’s

testimony alone, if you find that the testimony proves the defendant guilty beyond a reasonable

doubt.

         However, the testimony of a witness who has been granted immunity by the Court, or

who has been given a written non-prosecution agreement by the Government, should be

examined by you with greater care than the testimony of an ordinary witness. You should

scrutinize it closely to determine whether or not it is colored in such a way as to place guilt upon

the defendant in order to further the witness’s own interests; for, such a witness, confronted with

the realization that he can win his own freedom by helping to convict another, has a motive to

falsify his testimony.


                                                 44
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 49 of 66



       Such testimony should be scrutinized by you with great care and you should act upon it

with caution. If you believe it to be true, and determine to accept the testimony, you may give it

such weight, if any, as you believe it deserves.

       One final note in this regard. It is no concern of yours why the Government sought a

grant of immunity from a Court or entered into a non-prosecution agreement. Your sole concern

is to decide whether the witness was giving truthful testimony in this case before you. In sum,

you should look to all the evidence in deciding what credence and what weight, if any, you will

give to a witness’s testimony.



               Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
               7-8.




                                                   45
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 50 of 66



                                        REQUEST NO. 36

                                         Expert Testimony

                                           [If applicable]

       You have heard testimony from a witness/certain witnesses who was/were proffered as

(an) expert(s) in different areas. An expert is allowed to express his or her opinion on those

matters about which he or she has special knowledge and training. Expert testimony is presented

to you on the theory that someone who is experienced in the field can assist you in understanding

the evidence or in reaching an independent decision on the facts.

       In weighing an expert’s testimony, you may consider the expert’s qualifications,

opinions, reasons for testifying, as well as all of the other considerations that ordinarily apply

when you are deciding whether or not to believe a witness’s testimony. You may give the expert

testimony whatever weight, if any, you find it deserves in light of all the evidence in this case.

       You should not, however, accept a witness’s testimony merely because he or she is an

expert. Nor should you substitute it for your own reason, judgment, and common sense. The

determination of the facts in this case rests solely with you.

               Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
               7-21.




                                                 46
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 51 of 66



                                      REQUEST NO. 37

                                    Character Testimony

                                        [If Applicable]

       You have heard testimony that the defendant has a good reputation for [to be completed

as appropriate].

       Along with all the other evidence you have heard, you may take into consideration what

you believe about the defendant’s reputation for [to be completed as appropriate] when you

decide whether the Government has proven, beyond a reasonable doubt, that the defendant

committed the crime.

               Adapted from the charge in United States v. Pujana- Mena, 949 F.2d
               24, 27-31 (2d Cir. 1991) (specifically approving charge).




                                              47
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 52 of 66



                                          REQUEST NO. 38

                                      Defendant’s Testimony

                             [Requested only if the defendant testifies]

       [The Government respectfully requests that the Court include the following instruction

in its general instruction on witness credibility, rather than as a separate instruction:]

       The defendant testified at trial and was subject to cross-examination. You should

examine and evaluate this testimony just as you would the testimony of any witness with

an interest in the outcome of the case.

               See United States v. Gaines, 457 F.3d 238, 249 (2d Cir. 2006).




                                                  48
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 53 of 66



                                        REQUEST NO. 39

                                  Defendant’s Right Not to Testify

                                      [If requested by defense]

       The defendant did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the Government’s burden to prove

a defendant guilty beyond a reasonable doubt. That burden remains with the Government

throughout the entire trial and never shifts to a defendant. A defendant is never required to

prove that he is innocent.

       You may not attach any significance to the fact that the defendant did not testify.

       No adverse inference against them may be drawn by you because the defendant did not

take the witness stand. You may not consider this against the defendant in any way in your

deliberations in the jury room.

               Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
               5-21.




                                                 49
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 54 of 66



                                        REQUEST NO. 40

                                  False Exculpatory Statements

       You have heard or seen statements by the defendant in which he made statements that may

be consistent with innocence and not with guilt. The Government claims that these statements in

which the defendant attempted to exculpate himself are false. If you find that the defendant gave

a false statement in order to divert suspicion from himself, you may infer that the defendant

believed that he was guilty. You may not, however, infer on the basis of this alone that the

defendant is, in fact, guilty of the crimes for which he is charged.

       Whether or not the evidence as to a defendant’s statements shows that the defendant

believed that he was guilty, and the significance, if any, to be attached to any such evidence, are

matters for you, the jury, to decide.

               Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
               6-11




                                                 50
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 55 of 66



                                        REQUEST NO. 41

                     Uncalled Witnesses – Equally Available to Both Sides

       There are people whose names you heard during the course of the trial but did not appear

to testify. [If applicable: One or more of the attorneys has referred to their absence from the

trial.] I instruct you that each party had an equal opportunity or lack of opportunity to call any of

these witnesses. Therefore, you should not draw any inferences or reach any conclusions as to

what they would have testified to had they been called. Their absence should not affect your

judgment in any way.

       You should remember my instruction, however, that the law does not impose on the

defendant in a criminal case the burden or duty of calling any witnesses or producing any

evidence.

               Adapted from Sand, et al., Modern Federal Jury Instructions, Instr.
               6-7.




                                                 51
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 56 of 66



                                      REQUEST NO. 42

                     Particular Investigative Techniques Not Required

                                         [If applicable]

       You have heard reference, in the arguments of defense counsel in this case, to the fact

that certain investigative techniques were not used by the Government. There is no legal

requirement, however, that the Government prove its case through any particular means. While

you are to carefully consider the evidence adduced by the Government, you are not to speculate

as to why they used the techniques they did or why they did not use other techniques. The

Government is not on trial. Law enforcement techniques are not your concern.

       Your concern is to determine whether or not, on the evidence or lack of evidence, the

defendant’s guilt has been proved beyond a reasonable doubt.

              Adapted from the charge of the Honorable Pierre N. Leval in United
              States v. Mucciante, 91 Cr. 403 (PNL) (S.D.N.Y. 1992), and from
              the charge of the Honorable John F. Keenan in United States v.
              Medina, 91 Cr. 894 (JFK) (S.D.N.Y. 1992).




                                               52
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 57 of 66



                                        REQUEST NO. 43

                                       Persons Not on Trial

       You may not draw any inference, favorable or unfavorable, towards the Government or

the defendant on trial from the fact that any person in addition to the defendant is not on trial

here. You also may not speculate as to the reasons why other persons are not on trial. Those

matters are wholly outside your concern and have no bearing on your function as jurors.

               Adapted from the charge of the Honorable Henry F. Werker in
               United States v. Barnes, S 77 Cr. 190 (S.D.N.Y. 1977), aff’d, 604
               F.2d 121, 147 (2d Cir. 1979).




                                                 53
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 58 of 66



                                       REQUEST NO. 44

                                    Preparation of Witnesses

       You have heard evidence during the trial that witnesses have discussed the facts of the

case and their testimony with the lawyers before the witnesses appeared in court.

       You may consider that fact when you are evaluating a witness’s credibility. But I should

tell you that there is nothing unusual or improper about a witness meeting with lawyers before

testifying so that the witness can be aware of the subjects he or she will be questioned about,

focus on those subjects and have the opportunity to review relevant exhibits before being

questioned about them. Such consultation helps conserve your time and the Court’s time. In

fact, it would be unusual for a lawyer to call a witness without such consultation.

       Again, the weight you give to the fact or the nature of the witness’s preparation for his or

her testimony and what inferences you draw from such preparation are matters completely within

your discretion.

               Adopted from the charge of the Honorable Michael B. Mukasey in
               United States v. Abdul Latif Abdul Salam, 98 Cr. 208 (MBM)
               (S.D.N.Y. 1999).




                                                54
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 59 of 66



                                       REQUEST NO. 45

                     Charts and Summaries – Not Admitted As Evidence

                                         [If Applicable]

       There have been a number of summary charts and exhibits that were shown to you but

not admitted into evidence. At the time they were shown to you, I have noted this fact to you.

For these charts and exhibits that were not admitted into evidence, they serve merely as

summaries and analyses of testimony and documents in the case and are here to act as visual aids

for you. It is the underlying evidence and the weight which you attribute to it that gives value

and significance to these charts. To the extent that the charts conform to what you determine the

underlying facts to be, you should accept them. To the extent that the charts differ from what

you determine the underlying evidence to be, you may reject them.

               Adapted from the charge of the Hon. Richard J. Sullivan in United
               States v. Peirce, 06 Cr. 1032 (S.D.N.Y. 2008), and Sand, et al.,
               Modern Federal Jury Instructions, Instr. 5-13.




                                                55
       Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 60 of 66



                                      REQUEST NO. 46

                      Charts and Summaries – Admitted as Evidence

                                        [If Applicable]

       Now, some of the exhibits that were admitted into evidence were in the form of charts

and summaries. For these charts and summaries that were admitted into evidence, you should

consider them as you would any other evidence.

              Sand, et al., Modern Federal Jury Instructions, Instr. 5-12. See
              also Fed. R. Evid. 1006.




                                               56
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 61 of 66



                                       REQUEST NO. 47

                        Use of Recordings, Text Messages, and E-Mails

       Recordings of telephone conversations, text messages, and e-mails have been admitted

into evidence. I instruct you that this evidence was obtained in a lawful manner and that no

one’s rights were violated, and that the Government’s use of this evidence is entirely lawful.

       Therefore, regardless of any personal opinions regarding the obtaining of such evidence,

you must give this evidence full consideration along with all the other evidence in this case in

determining whether the Government has proved the defendant’s guilt beyond a reasonable

doubt. What weight you give these materials, if any, is completely within your discretion.

               Adapted from charge of the Honorable Michael B. Mukasey in
               United States v. Joseph Brideson et al., S6 00 Cr. 1118 (MBM).




                                                57
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 62 of 66



                                        REQUEST NO. 58

                        Use of Evidence Obtained Pursuant to a Search

       You have heard testimony from law enforcement officers that evidence was seized during

a search. I instruct you that the search as described by those officers was an entirely permissible

and appropriate law enforcement action, and evidence found during such a search is properly

admitted as evidence in this case. Whether you approve or disapprove of any search should not

enter into your deliberations. As with any witness, it is entirely your decision as jurors whether

and to what extent you credit a law enforcement officer's testimony. However, if you find that

such a search in fact occurred, I instruct you that you are to give full consideration to any

evidence that you conclude was obtained during a search of the defendant—along with all the

other evidence in the case—because the Government’s use of such evidence was entirely lawful.




                                                 58
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 63 of 66



                                        REQUEST NO. 49

                                           Stipulations

       In this case you have heard evidence in the form of stipulations.

       A stipulation of testimony is an agreement among the parties that, if called, a witness

would have given certain testimony. You must accept as true the fact that the witness would

have given the testimony. However, it is for you to determine the effect to be given that

testimony.

       You also heard evidence in the form of stipulations that contain facts that were agreed to

be true. In such cases, you must accept those facts as true.

               Adapted from the charge of the Honorable Pierre N. Leval in United
               States v. Mucciante, 91 Cr. 403 (S.D.N.Y. 1992), and from Sand, et
               al., Modern Federal Jury Instructions, Instrs. 5-6 & 5-7.




                                                 59
         Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 64 of 66



                                          CONCLUSION

        Members of the jury, that about concludes my instructions to you. You are about to go

into the jury room to begin your deliberations. If during those deliberations you want to see any

of the exhibits, you may request to see them and we will either send them into the jury room or

we will bring you back out to the courtroom to see them. If you want any of the testimony read

back or any of the recordings played again, you may also request that. Please remember that it

is not always easy to locate what you might want, so be as specific as you possibly can in

requesting exhibits or portions of the testimony. If you want any further explanation of the law

as I have explained it to you, you may also request that from the Court. If there is any doubt or

question about the meaning of any part of this charge, you should send me a note asking for

clarification or for a further explanation. Your requests for exhibits or testimony – in fact any

communications with the Court – should be made to me in writing, signed by your foreperson,

and given to one of the marshals. In any event, do not tell me or anyone else how the jury

stands on any issue until after a unanimous verdict is reached.

        Many of you have taken notes periodically throughout this trial. I want to emphasize to

you, as you are about to begin your deliberations, that notes are simply an aid to memory.

Notes that any of you may have made may not be given any greater weight or influence in

determination of the case than the recollections or impressions of other jurors, whether from

notes or memory, with respect to the evidence presented or what conclusions, if any, should be

drawn from such evidence. Any difference between a juror’s recollections and another juror’s

notes should be settled by asking to have the court reporter read back the transcript, for it is the

court record rather than any juror’s notes upon which the jury must base its determination of

the facts and its verdict.

        Your verdict must be based solely upon the evidence developed at trial or the lack of


                                                 60
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 65 of 66



evidence. It would be improper for you to consider, in reaching your decision as to whether the

Government sustained its burden of proof, any personal feelings you may have about any

defendant’s race, religion, national origin, sex, or age. The parties in this case are entitled to a

trial free from prejudice and our judicial system cannot work unless you reach your verdict

through a fair and impartial consideration of the evidence.

       Your function now is to weigh the evidence in this case and to determine the guilt

or innocence of the defendant.

       You must base your verdict solely on the evidence and these instructions as to the law,

and you are obliged on your oath as jurors to follow the law as I instruct you, whether you

agree or disagree with the particular law in question.

       The verdict must represent the considered judgment of each juror. In order to return a

verdict, it is necessary that each juror agree to the verdict. Your verdict must be unanimous. It

is your duty, as jurors, however, to consult with one another, and to deliberate with a view to

reaching an agreement, if you can possibly do so without violence to individual judgment.

Each of you must decide the case for him or herself, but do so only after an impartial discussion

and consideration of all the evidence in the case with your fellow jurors. In the course of your

deliberations, do not hesitate to re-examine your own views, and change an opinion if

convinced it is erroneous. But do not surrender your honest conviction as to the weight or

effect of evidence, solely because of the opinion of your fellow jurors.

       Remember at all times, you are not partisans. You are judges – judges of the facts. Your

sole interest is to seek the truth from the evidence in the case.

       You should by your own vote select one of you to sit as your foreperson. The

foreperson will send out any notes, and when the jury has reached a verdict, he or she will




                                                  61
        Case 1:18-cr-00492-PGG Document 47 Filed 05/13/19 Page 66 of 66



notify the marshal that the jury has reached a verdict, and when you come into open court, the

foreperson will be asked to state what the verdict is.

       We have prepared a verdict form for you to use in recording your decisions. After you

have reached a verdict, the foreperson should fill in the verdict sheet, sign and date it, and then

give a note to the marshal outside your door stating that you have reached a verdict. Do not

specify what the verdict is in your note. Instead, the foreperson should retain the verdict sheet,

and hand it to us in open court when you are all called in. If you are divided, do not report how

the vote stands.

       I will stress again that each of you must be in agreement with the verdict that is

announced in court. Once your verdict is announced by your foreperson in open court and

officially recorded, it cannot ordinarily be revoked.

       In conclusion, Ladies and Gentlemen, I am sure that if you listen to the views of your

fellow jurors and if you apply your own common sense you will reach a fair verdict here.

       Remember that your verdict must be rendered without fear, without favor, and without

prejudice or sympathy.


Dated: New York, New York
       May 10, 2019
                                               Respectfully submitted,
                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                       By:                    /s/
                                               Michael Krouse
                                               Ni Qian
                                               Assistant United States Attorneys




                                                 62
